DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/1/2021 has been entered. Claims 1-15 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,504,011, hereinafter Gavin in view of JP 2012-052906A, hereinafter Yoshito.
Regarding claim 9, Gavin teaches a system (figure 5) comprising: a microfluidic clotting testing device (item 12) comprising at least one pinch point (item 42) including a microfluidic channel (item 31), wherein the microfluidic channel is of substantially consistent width and height (figure 2) and fluidically connects an entry portion (item 40) to a chamber (item 157), where the pinch point has a smaller cross-sectional fluid pathway than a cross-sectional fluid pathway of the entry portion and a cross-sectional fluid pathway of the chamber (figure 2), and wherein the at least one pinch point is configured to permit passage of a fluid sample from the entry portion to the chamber (figures 2 and 11); a coagulation activator (item 28) internally coating the microfluidic channel, the chamber, or the combination thereof of the microfluidic clotting testing device (figure 2 and column 6, lines 19-21); and a computation device (item 88) comprising at least one processor (item 88) communicatively coupled to the at least one sensor (figure 5) at least one sensor (items 41 and 61) operable to measure transits of individual cells in the sample passing through the at least one pinch point (intended use MPEP § 2114 (II) and is taught in figures 4a and 4b); and configured to compute at least one metric indicative of a time period during which the flow of the sample transitions from substantially fluid flow to substantial cessation of flow based on a signal from the at least one sensor (column 10, lines 8-29).
Gavin fails to teach the at least one sensor located at least partially within the at least one pinch point.
Yoshito teaches a microfluidic clotting testing device which utilizes two electrodes (items 11 and 12) at a pinch point.

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the photoelectric sensors of reference Gavin with two electrodes in the pinch point and its associated electronics of reference Yoshito, since the result would have been predictable.
Regarding claim 10, modified Gavin teaches wherein the sensor comprises two electrodes (see supra) in the at least one pinch point (see supra), the sensor being arranged to establish an electric field between the two electrodes and to output the signal indicative of disruptions to the electric field caused by transits of individual cells through the pinch point (intended use MPEP § 2114 (II)).
Regarding claim 11, modified Gavin teaches wherein the computation device is configured to: low-pass filter the signal from the at least one sensor to obtain a filtered signal (Yoshito, paragraphs [0018]-[0019]); subtract the filtered signal from the signal from the at least one sensor to obtain an unbiased signal (Yoshito, paragraphs [0018]-[0019]); for a series of time intervals, calculate the variance of the unbiased signal to yield a piece-wise variance signal (Yoshito, paragraphs [0018]-[0019]); compare the variance signal at a first given time with the variance signal at a first preceding time and mark the first given time as a coagulation onset time based on the variance signal at the first given time being significantly increased over the variance signal at the first preceding time (Yoshito, paragraphs [0018]-[0019]); compare the variance signal at a second given time with the variance signal at a second preceding time and mark the second given time as a coagulation completion time based on the variance signal at the second given time being neither significantly decreased nor increased over the variance signal at the second preceding time following a period of declining variance in the variance signal 
Regarding claim 12, Gavin and Yoshito teach all limitations of claim 9; however, modified Gavin fails to specifically teach wherein the computation device is configured to compute the at least one metric within two minutes of introducing the fluid sample into the measurement device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum analysis time to a range of less than 2 minutes which would allow for the determination of the coagulation parameters in rapidly evolving conditions (MPEP § 2144.05 (II)).  

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/1/2021, with respect to the rejection(s) of claim(s) 9-11 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gavin and Yoshito.
In response to applicant's argument that the prior art fails to teach at least one sensor located at least partially within the at least one pinch point operable to measure transits of individual cells in the sample passing through the at least one pinch point, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as long as the sensor would be capable of measuring transits of individual cells, the prior art would read on the instant claims and in this case, the prior art would be capable of detecting using the electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796